Exhibit 10.1

 

 

PURCHASE AGREEMENT

BY AND AMONG

CLEARPOINT RESOURCES, INC.

A DELAWARE CORPORATION

AND

CLEARPOINT HRO, LLC

A DELAWARE LIMITED LIABILITY COMPANY

AND

AMS OUTSOURCING, INC.

A MONTANA CORPORATION

 

 

DATED: FEBRUARY 7, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

BACKGROUND

   1

ARTICLE I

      THE TRANSACTION    1             1.1   Sale and Purchase    1

            1.2

  Purchase Price    1

            1.3

  Deliveries    1

ARTICLE II

      REPRESENTATIONS AND WARRANTIES OF CPR AND HRO    3

            2.1

  Organization    3

            2.2

  Capitalization and Ownership    3

            2.3

  Authorization and Enforceability    3

            2.4

  No Violation of Laws or Agreements    3

            2.5

  Brokerage    4

ARTICLE III

      REPRESENTATION AND WARRANTIES OF BUYER    4

            3.1

  Organization    4

            3.2

  Authorization and Enforceability    4

            3.3

  No Violation of Laws or Agreements    4

            3.4

  Financial Statements    5

            3.5

  Absence of Undisclosed Liabilities    5

            3.6

  Litigation    5

            3.7

  Compliance with Laws    5

            3.8

  Consents    6

            3.9

  Brokerage    6

ARTICLE IV

      CERTAIN ADDITIONAL COVENANTS AND AGREEMENTS    6

            4.1

  Acknowledgment by Buyer    6

            4.2

  Costs and Expenses    6

            4.3

  Public Announcement    6

            4.4

  Access    7

            4.5

  Post-Closing Cooperation    7

            4.6

  Tax Matters    7

            4.7

  Audit    7

ARTICLE V

      INDEMNIFICATION    7

            5.1

  Indemnification    7

            5.2

  Condition of Indemnification of Third Party Claims    8

            5.3

  Procedure for Claims    9

            5.4

  Sole Remedy    9

ARTICLE VI

      MISCELLANEOUS    9

            6.1

  Nature and Survival of Representations    9

 

i



--------------------------------------------------------------------------------

            6.2

  Notices    9

            6.3

  Successors and Assigns    10

            6.4

  Governing Law    10

            6.5

  Headings; Interpretation    10

            6.6

  Counterparts    10

            6.7

  Further Assurances    10

            6.8

  Amendment and Waiver    10

            6.9

  Severability    10

            6.10

  No Other Beneficiaries    11

            6.11

  Entire Agreement    11

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (the “Agreement”), effective as of the 7th day of
February 2008 (the “Closing Date”), by and among ClearPoint Resources, Inc., a
Delaware corporation (“CPR”), ClearPoint HRO, LLC, a Delaware Limited Liability
Company (“HRO”), and AMS Outsourcing, Inc., a Montana Corporation (“Buyer”).

B A C K G R O U N D

CPR owns all of the issued and outstanding securities of HRO (the “Stock”)
including but not limited to insurance policies, client lists and bank accounts.
Buyer desires to purchase, and CPR desires to sell, the Stock and assets, on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, promises and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

ARTICLE I

THE TRANSACTION

1.1 Sale and Purchase. Subject to the terms and conditions set forth herein, the
CPR hereby sells, transfers and assigns the Stock to Buyer, and Buyer hereby
purchases the Stock from the CPR.

1.2 Purchase Price. The aggregate purchase price for the Stock shall be paid in
the form of an earn out payment equal to twenty percent of the earnings before
interest, taxes, depreciation and amortization (“Earn Out Payment”) of the
operations of HRO for a period of twenty four months following the closing of
the transactions. The Earn Out Payment shall be paid in arrears on the first
business day of every month. Unpaid Fees shall be subject to interest at a rate
of one and one-half percent (1.5%) per month.

1.3 Deliveries.

(a) Deliveries by CPR. On the Closing Date, CPR will deliver to Buyer the
following:

(i) Stock Certificates. To the extent certificated, certificates evidencing its
Stock accompanied by stock powers duly executed in blank or duly executed
instruments of transfer;

(ii) Secretary’s Certificate. A certificate dated as of the Closing Date,
executed by CPR’s Secretary, to the effect that: (A) the officer of CPR
executing this Agreement is an incumbent officer of CPR, (B) the copy of the
Articles of Incorporation of HRO attached to such certificate is true, correct
and complete, and is in effect on and as of the Closing Date and that the
Articles of Incorporation have not been amended, modified or revised since



--------------------------------------------------------------------------------

they have been filed, (C) the copy of the bylaws of HRO attached to such
certificate are true, correct and complete, and are in effect on and as of the
Closing Date and that the bylaws have not been amended, modified or revised
since their adoption, and (D) the copy of the resolutions of the board of
directors of CPR attached to such certificate, which authorize the actions taken
in connection with the transactions contemplated hereby, including the execution
and delivery of this Agreement, were duly adopted and continue in full force and
effect;

(iii) Good Standing. A Certificate of Good Standing for HRO certified by the
Secretary of State of Delaware as of a date not more than three (3) days prior
to the Closing Date;

(iv) intentionally left blank

(v) UCC Termination Statement. An as filed copy of a UCC Termination Statement
with respect to HRO.

(vi) Resignations. Seller shall deliver to Buyer prior to the Closing Date, such
resignations of board members, officers or employees of the business as Buyer
shall indicate, each such resignation to be effective on the Closing Date.

(vii) Bank Accounts. By closing date, Seller will have transferred all signature
cards and any necessary passcodes as well as a reconciliation of all HRO
balances and bank accounts.

(viii) Insurance Policy. The parties agree that all the assets and liabilities
related to three insurance policies (ACE, AIG and XL) shall be transferred to
Buyer as set forth in Exhibit B. The assets include prepaid, insurance,
collateral deposits, and letter of credits with ACE. Liabilities include but are
not limited to any and all claims related to the aforementioned policies. Such
letter of credit with ACE can only be released by specific written approval from
ACE.

(ix) FEIN CPR transfers the use of 20-8735506 to Buyer.

(x) Client List CPR will deliver the Client List as attached as Exhibit A of
this Agreement. CPR agrees that shall not approach said clients for a period of
three years without the written consent of Buyer and will refer any unsolicited
questions from Clients to Buyer during that year.

(b) Deliveries by Buyer. On the Closing Date, Buyer will deliver to CPR the
following:

(i) Secretary’s Certificate. A certificate dated as of the Closing Date,
executed by Buyer’s Secretary, to the effect that: (A) the officer of Buyer
executing this Agreement is an incumbent officer of Buyer, (B) the copy of the
Articles of Incorporation of

 

2



--------------------------------------------------------------------------------

Buyer attached to such certificate is true, correct and complete, and is in
effect on and as of the Closing Date and that the Articles of Incorporation have
not been amended, modified or revised since they have been filed, (C) the copy
of the bylaws of Buyer attached to such certificate is true, correct and
complete, and is in effect on and as of the Closing Date and that the bylaws
have not been amended, modified or revised since their adoption, and (D) the
copy of the resolutions of the board of directors of Buyer attached to such
certificate, which authorize the actions taken in connection with the
transactions contemplated hereby, including the execution and delivery of this
Agreement, were duly adopted and continue in full force and effect;

(ii) Good Standing. A Certificate of Good Standing for Buyer certified by the
Secretary of State of the state of organization as of a date not more than three
(3) days prior to the Closing Date; and

(iii) Satisfactory Instruments. All instruments and documents required from the
Buyer to effectuate and consummate the transactions contemplated hereby shall be
delivered to CPR and shall be in form and substance reasonably satisfactory to
CPR and its counsel.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF CPR AND HRO

CPR and HRO hereby, severally and not jointly, represent and warrant to Buyer as
follows:

2.1 Organization. CPR and HRO are corporations duly organized, validly existing
and in good standing under the laws of the state in which they were organized
and each has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder.

2.2 Capitalization and Ownership. There are no outstanding options, warrants,
rights, agreements, puts, calls, commitments or demands of any character
relating to the securities of HRO or which may require HRO to issue any
securities and no outstanding securities convertible into or exchangeable for
any of such securities. CPR owns all of the issued and outstanding securities of
HRO. There are no voting trust agreements or other agreements restricting the
voting, dividend rights or disposition of any of the Stock.

2.3 Authorization and Enforceability. The execution, delivery and performance by
CPR and HRO of this Agreement and the consummation by each of them of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of CPR and HRO. This Agreement has been duly
executed and delivered by CPR and HRO and constitutes the legal, valid and
binding obligations of CPR and HRO, enforceable against CPR and HRO in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

2.4 No Violation of Laws or Agreements. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement

 

3



--------------------------------------------------------------------------------

and the compliance with the terms, conditions and provisions of this Agreement
by CPR and HRO will not (a) contravene any provision of the respective entities’
charter or organizational documents, (b) conflict with or result in a breach of
or constitute a default (or an event which might, with the passage of time or
the giving of notice or both, constitute a default) under any of the terms,
conditions or provisions of any indenture, mortgage, loan or credit agreement or
any other agreement or instrument to which CPR or HRO is a party or by which any
of them or any of their assets may be bound or affected, or any judgment or
order of any court or governmental department, commission, board, agency or
instrumentality, domestic or foreign, or any applicable law, rule or regulation,
(c) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon CPR’s or HRO’s assets or give to others any interests
or rights therein, or (d) result in the maturation or acceleration of any
liability or obligation of CPR or HRO (or give others the right to cause such a
maturation or acceleration).

2.5 Brokerage. Neither CPR nor HRO has made any agreement or taken any other
action which might cause anyone to become entitled to a broker’s fee or
commission as a result of the transactions contemplated hereunder.

ARTICLE III

REPRESENTATION AND WARRANTIES OF BUYER

Buyer represents and warrants to the CPR as follows:

3.1 Organization. The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the state in which it was organized and
the Buyer has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The Buyer has all requisite
corporate power and corporate authority to own or lease their respective
properties and assets as now owned or leased and to carry on its business as and
where now being conducted.

3.2 Authorization and Enforceability. The execution, delivery and performance by
the Buyer of this Agreement and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Buyer. This Agreement has been duly executed and delivered by
the Buyer and constitutes the legal, valid and binding obligations of the Buyer,
enforceable against the Buyer in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

3.3 No Violation of Laws or Agreements. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement and the compliance with the terms, conditions and provisions of
this Agreement by the Buyer will not (a) contravene any provision of the Buyer’s
charter or organizational documents, (b) conflict with or result in a breach of
or constitute a default (or an event which might, with the passage of time or
the giving of notice or both, constitute a default) under any of the terms,
conditions or provisions of any indenture, mortgage, loan or credit agreement or
any other agreement or instrument to which the Buyer is a party or by which it
or its assets may be bound

 

4



--------------------------------------------------------------------------------

or affected, or any judgment or order of any court or governmental department,
commission, board, agency or instrumentality, domestic or foreign, or any
applicable law, rule or regulation, (c) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon the Buyer’s assets
or give to others any interests or rights therein, (d) result in the maturation
or acceleration of any liability or obligation of the Buyer (or give others the
right to cause such a maturation or acceleration), or (e) result in the
termination of or loss of any right (or give others the right to cause such a
termination or loss) under any agreement or contract to which the Buyer is a
party or by which it may be bound.

3.4 Financial Statements. Buyer has attached hereto as Schedule 3.4 copies of
the following financial statements (collectively, the “Financial Statements”):
(a)10K, which will be filed prior to December 31, 2007 with the SEC. Upon filing
this will be forwarded to Seller. The Financial Statements are true, correct and
complete in all material respects, present fairly the financial condition and
operating results of the Buyer as of the dates, and for the periods, indicated
therein, and have been prepared in a manner consistent throughout the periods
indicated and with each other. Schedule 3.4 indicates in what manner the
preparation of the Financial Statements varies from GAAP. Attached to Schedule
3.4 are copies of Buyer’s insurance loss run on property, casualty, workers’
compensation and liability insurance.

3.5 Absence of Undisclosed Liabilities. Buyer has no Liabilities of any nature,
other than (a) those reflected on the Balance Sheet, (b) those incurred in the
ordinary course of business since the Balance Sheet Date, or (c) as set forth in
Schedule 3.5. There were no material loss contingencies (as such term is used in
Statement of Financial Accounting Standards No. 5 issued by FASB in March, 1975
(“FAS No. 5”)), which were not adequately provided for on the Balance Sheet as
required by FAS No. 5. For purposes of this Section 3.5, the term “Liabilities”
means any liability or obligation of any kind, character or description (whether
known or unknown, asserted or unasserted, matured or unmatured, fixed or
contingent, secured or unsecured, accrued or unaccrued, liquidated or
unliquidated, joint or several, absolute or otherwise and whether due or to
become due.

3.6 Litigation. Except as set forth in Schedule 3.6, there is no Legal
Proceeding that is pending or, to Buyer’s knowledge, threatened against Buyer or
Buyer’s subsidiaries, affiliates, assets, properties, business, operating
results and/or operations, or directors, officers or shareholders of Buyer, in
their capacities as such, and there is no basis for any such Legal Proceeding.
There has been no default under any laws applicable to Buyer’s business and
Buyer has not received any notices from any governmental authority regarding any
alleged defaults applicable to Buyer under any laws. There has been no default
with respect to any court order, writ or judgment applicable to Buyer. There are
no presently outstanding judgments, decrees, orders or awards of any court or
any governmental authority against or affecting Buyer or Buyer’s subsidiaries,
affiliates, assets, properties, business, operating results and/or operations.
For purposes of this Section 3.6, the term “Legal Proceeding” shall mean any
lawsuit, action, arbitration, audit, hearing, litigation or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private), or other investigative or inquiry.

3.7 Compliance with Laws. Buyer is in compliance, and has, at all times since
the dates of its incorporation, operated in compliance, with all applicable
laws, judgments, orders,

 

5



--------------------------------------------------------------------------------

awards or other decisions of any arbitrator, court, government, or governmental
authority, and Buyer has timely filed all reports, data and other information
required to be filed with such commissions, boards, and agencies where a failure
to file timely would have a material adverse effect. Buyer holds and is in
compliance with all permits, certificates, licenses, approvals, registrations
and authorizations required under all applicable laws, judgments, orders and
awards necessary to conduct its operations and businesses, and all of such
permits, certificates, licenses, approvals, registrations and authorizations are
in full force and effect. Except as set forth on Schedule 3.7, Buyer has not
received notice, and, to the Buyer’s knowledge, has no basis to expect to
receive notice, of any violation of any law, regulation, order or other legal
requirement, or is in default with respect to any order, writ, judgment, award,
injunction or decree of any federal, state or local court or governmental or
regulatory authority or arbitrator, domestic or foreign, applicable to Buyer or
Buyer’s subsidiaries, affiliates, assets, properties, business, operating
results and/or operations.

3.8 Consents. No consent, approval or authorization of, or registration or
filing with, any person, including any governmental authority or other
regulatory agency, is required in connection with the Buyer’s execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.

3.9 Brokerage. Buyer has not made any agreement or taken any other action which
might cause anyone to become entitled to a broker’s fee or commission as a
result of the transactions contemplated hereunder.

ARTICLE IV

COVENANTS AND AGREEMENTS

4.1 Acknowledgement by Buyer. Buyer represents, warrants, covenants,
acknowledges and agrees that it is the explicit intent of each party hereto
that, except for the representations and warranties contained in Article II
hereof, CPR and HRO are making no representations or warranties whatsoever,
express or implied, including but not limited to, any implied warranty or
representation as to condition, merchantability or suitability as to any of the
properties or assets of HRO, and the Buyer takes HRO “as is” and “where is”. It
is understood that any cost estimates, projections or other predictions, any
data, any financial information, any materials or any memoranda or offering
materials or presentations provided or addressed to Buyer are not and shall not
be deemed to be or include representations or warranties of CPR or of HRO.

4.2 Costs and Expenses. Each of the parties shall pay all of the fees and
expenses incurred by such party in negotiating and preparing this Agreement (and
all other documents executed in connection herewith or therewith) and in
consummating the transactions contemplated hereby.

4.3 Public Announcement. No party hereto shall make or issue, or cause to be
made or issued, any public announcement or written statement concerning this
Agreement or the transactions contemplated hereby (except to the respective
directors and officers of Buyer and CPR) without the prior written consent of
the other party; provided, however, either party may

 

6



--------------------------------------------------------------------------------

make the necessary announcements to comply with any SEC, listing, exchange or
trading authority’s rules or regulations.

4.4 Access. The books and records of HRO shall be maintained and preserved for a
period of seven (7) years from the date hereof in the Buyer’s corporate
headquarters in Hallandale Beach, Florida. In the event CPR requires the
inspection of such books and records solely in connection with any financial,
tax or other transaction covering the period from HRO’s incorporation to the
Closing Date, Buyer shall make the books and records available to CPR at
reasonable, mutually agreeable times and places.

4.5 Post-Closing Cooperation. CPR, Buyer and HRO shall reasonably cooperate, and
shall cause their respective subsidiaries, officers, employees, agents, auditors
and other representatives reasonably to cooperate, in preparing and filing all
returns, including maintaining and making available to each other all records
necessary in connection with taxes and in resolving all disputes and audits with
respect to all taxable periods ending on or prior to the date hereof relating to
taxes.

4.6 Tax Matters. Notwithstanding any provision in this Agreement to the
contrary, all Transfer Taxes incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by Buyer, and CPR and Buyer shall
cooperate in timely making all filings, returns, reports and forms as may be
required to comply with the provisions of such tax laws. For purposes of this
Section 4.6, the term “Transfer Taxes” shall mean transfer, documentary, sales,
use, registration and other such taxes.

4.7 Audit. CPR shall have the right to have an independent third party (the
“Auditor”) audit the relevant financial records of Buyer and its subsidiaries
and affiliates for the purpose of verifying the accuracy of the amount of the
payments owed and/or paid under this Agreement. CPR shall give reasonable
advance written notice to the Buyer, and each audit shall be conducted during
normal business hours and in a manner that does not cause unreasonable
disruption to the conduct of business by Buyer. Each audit shall be at the sole
expense of CPR; provided, however, that in the event that an audit reveals an
underpayment by Buyer that is greater than two percent (2%) of the Fees owed to
CPR for the period covered by the audit, then Buyer shall bear all expenses
related to such inspection, including reasonable and documented attorneys’ fees,
if applicable.

ARTICLE V

INDEMNIFICATION

5.1 Indemnification.

(a) By CPR. From and after the Closing Date, CPR shall indemnify, defend and
hold Buyer and its directors, officers, agents, representatives, successors and
assigns (collectively, “Buyer Indemnified Parties”) harmless of and from and
against any and all damages, liabilities, losses, costs and expenses (including
reasonable and documented attorneys’ fees) (collectively, “Losses”) in
connection with any claims, suits, demands, actions, causes of action or other
proceedings brought or threatened against any Buyer Indemnified Parties which
arise out of, result from or relate to any breach of the representations or
warranties set forth in

 

7



--------------------------------------------------------------------------------

Article II hereof. In no event shall CPR be liable to any Buyer Indemnified
Parties for special, exemplary, indirect, loss of profits, incidental,
consequential, diminution in value or punitive damages.

(b) By Buyer. From and after the Closing Date, Buyer shall indemnify, defend and
hold CPR and its subsidiaries, affiliates and parents and its and their
respective directors, officers, agents, representatives, successors and assigns
(collectively, “CPR Indemnified Parties”) harmless of and from and against any
and all Losses in connection with any claims, suits, demands, actions, causes of
action or other proceedings brought or threatened against any CPR Indemnified
Parties which arise out of, result from or relate to (i) any misrepresentation
or breach of or default in connection with any of the representations,
warranties, covenants and agreements given or made by Buyer in this Agreement,
and (ii) the operation or use of the business or assets of HRO on or after the
Closing Date. In no event shall Buyer be liable to any CPR Indemnified Parties
for special, exemplary, indirect, loss of profits, incidental, consequential,
diminution in value or punitive damages.

5.2 Conditions of Indemnification of Third-Party Claims. The respective
obligations and liabilities of Buyer and CPR (the “Indemnifying Party”) to the
Buyer Indemnified Parties or the CPR Indemnified Parties, as the case may be, as
indemnified parties (the “Indemnified Party”) under Section 5.1 with respect to
claims resulting from the assertion of liability by third parties (“Third Party
Claim”) shall be subject to the following terms and conditions:

(a) Within ten (10) calendar days (or such earlier time as might be required to
avoid prejudicing the Indemnifying Party’s position) after receipt of notice of
commencement of any action evidenced by service of process or other legal
pleading, or with reasonable promptness after the assertion of any claim by a
third party, the Indemnified Party shall give the Indemnifying Party written
notice thereof together with a copy of such claim, process or other legal
pleading, and the Indemnifying Party shall have the right to undertake the
defense thereof by representatives of its own choosing and at its own expense;
provided, that the Indemnified Party may participate in the defense with counsel
of its own choice and at its own expense (provided that the Indemnifying Party
will bear the expense of counsel for the Indemnified Party if counsel for the
Indemnified Party could have an inconsistent or conflicting interest from that
of the Indemnifying Party or one or more legal defenses that are different from
or additional to those available to the Indemnifying Party).

(b) If the Indemnifying Party, by the fifteenth (15th) calendar day after
receipt of notice of any such claim (or, if earlier, by the tenth
(10th) calendar day preceding the day on which an answer or other pleading must
be served in order to prevent judgment by default in favor of the person
asserting such claim), does not elect to defend against such claim, the
Indemnified Party, upon further notice to the Indemnifying Party, will have the
right to undertake the defense, compromise or settlement of such claim on behalf
of or for the account and risk of the Indemnifying Party and at the Indemnifying
Party’s expense, subject to the right of the Indemnifying Party to assume the
defense of such claims at any time prior to settlement, compromise or final
determination thereof.

(c) Anything in this Article V to the contrary notwithstanding, the Indemnifying
Party shall not settle any claim without the consent of the Indemnified Party
unless

 

8



--------------------------------------------------------------------------------

such settlement involves only the payment of money and the claimant provides to
the Indemnified Party a general release from all liability in respect of such
claim. If the settlement of the claim involves more than the payment of money,
the Indemnifying Party shall not settle the claim without the prior consent of
the Indemnified Party, which consent shall not be unreasonably withheld.

(d) The Indemnified Party and the Indemnifying Party will each cooperate with
all reasonable requests of the other for the purpose of defending against any
claims.

(e) Notwithstanding anything to the contrary in this Agreement, the Indemnified
Party’s failure to give any notice under this Section 5.2 shall not relieve the
Indemnifying Party’s obligations under this Article V, except to the extent the
Indemnifying Party is materially prejudiced by such failure.

5.3 Procedure for Claims. In the event any Indemnified Party has a claim against
an Indemnifying Party hereunder which does not involve a Third Party Claim, the
Indemnified Party shall provide written notice to the Indemnifying Party (the
“Notice of Claim”), describing in detail the nature of the claim, the basis of
the Indemnified Party’s request for indemnification under this Agreement and the
amount for which indemnification is sought (the “Indemnification Amount”), if
known.

5.4 Sole Remedy. Buyer hereby acknowledges and agrees that, from and after the
Closing Date, its sole remedy with respect to any and all claims for money
damages arising out of or relating to this Agreement shall be pursuant and
subject to the requirements of the indemnification provisions set forth in
Section 5.1.

ARTICLE VI

MISCELLANEOUS

6.1 Nature and Survival of Representations. The representations and warranties
of Buyer, CPR and HRO contained in this Agreement shall survive the closing for
a period ending on the first anniversary of the Closing Date.

6.2 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered, or if mailed, when mailed by United States first-class, certified or
registered mail, postage prepaid, or if delivered through a nationally
recognized overnight carrier, to the other party at the following addresses (or
at such other address as shall be given in writing by any party to the other):

If to Buyer, to:

AMS Outsourcing, Inc.

9449 Balboa Avenue, Suite 210

San Diego, CA 92123

Attn: Joseph O’Connor, Pres.

 

9



--------------------------------------------------------------------------------

If to the CPR, to:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110 Chalfont, PA 18914

ATTN: Michael Traina, CEO

With a required copy to:

ClearPoint Resources, Inc.

1600 Manor Drive, Suite 110 Chalfont, PA 18914

ATTN: General Counsel

6.3 Successors and Assigns. Neither Buyer nor CPR may assign this Agreement
without the prior written consent of the other party hereto; provided, however,
either party may assign this Agreement to any wholly owned subsidiary without
having to obtain such written consent. Subject to the foregoing, this Agreement,
and all rights and powers granted hereby, will bind and inure to the benefit of
the parties hereto and their respective successors and assigns.

6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to principles of conflicts of laws. The parties hereto agree that
the federal and state courts located in Bucks or Philadelphia Counties,
Pennsylvania, shall constitute the exclusive jurisdiction and venue for purposes
of any dispute arising under or regarding this Agreement.

6.5 Headings; Interpretation. The headings preceding the text of the sections
and subsections hereof are inserted solely for convenience of reference and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. The parties agree that any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement against the party that drafted it has no application and is
expressly waived.

6.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

6.7 Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement and the transactions contemplated hereby.

6.8 Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect. To be effective, any such amendment or any waiver must
be in writing and be signed by each party hereto.

6.9 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid

 

10



--------------------------------------------------------------------------------

or unenforceable term or provision, the parties hereto intend that there shall
be added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be valid and enforceable.

6.10 No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Buyer and CPR and none of Buyer, HRO or CPR intends
hereby to create any rights in favor of any other person, as a third party
beneficiary of this Agreement or otherwise.

6.11 Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
each of which is hereby incorporated herein, set forth all of the promises,
covenants, agreements, conditions, undertakings, representations and warranties
between the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written.

[SIGNATURES ON FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement the
day and year first above written.

 

CLEARPOINT RESOURCES, INC. By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President Date:   2/7/08 ClearPoint HRO, LLC By:
 

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President Date:   2/7/08 AMS Outsourcing, Inc
By:  

/s/ Joseph O’Connor

Name:   Joseph O’Connor Title:   President Date:   2/7/08

 

12



--------------------------------------------------------------------------------

EXHIBIT A:

CUSTOMER LIST

 

CLIENT NAME

  

ADDRESS I

  

ADDRESS II

  

CITY

  

STATE

  

ZIP CODE

BANNERMAN LANDSCAPING, INC.

   6600 N.W. 27 AVENUE    #103    MIAMI    FL    33147

BEACH & PATIO FURNITURE

   921 N.W. 8TH AVENUE       FT. LAUDERDALE    FL    33311

BEST WESTERN ATLANTIC BEACH

   4101 COLLINS AVENUE       MIAMI BEACH    FL    33140

BEST WESTERN SOUTH BEACH

   1050 WASHINGTON AVENUE       MIAMI BEACH    FL    33139

CHARLES GARAGE, LLC.

   4333 COLLINS AVENUE    EXECUTIVE OFFICE    MIAMI BEACH    FL    33140

CHOICE ENVIRONMENTAL CORPORATE

   1330 NW 38TH COURT       OPA-LOCKA    FL    33054

CHOICE ENVIRONMENTAL SERVICES OF BROWARD, INC.

   3101 NW 16TH TERRACE       POMPANO BEACH    FL    33064

CHOICE ENVIRONMENTAL SERVICES OF COLLIER, INC.

   120 JEFFERSON AVE       IMMOKALEE    FL    34142

CHOICE ENVIRONMENTAL SERVICES OF MIAMI, INC.

   13300 NW 38TH COURT       OPA-LOCKA    FL    33054

CHOICE RECYCLING SERVICES OF BROWARD, INC.

   1899 SW 31ST AVENUE       PEMBROKE PARK    FL    33009

CHOICE RECYCLING SERVICES OF MIAMI, INC.

   13300 NW 38TH COURT       OPA-LOCKA    FL    33054

CNL STONE, LTD—JACKSONVILLE

   7658 PHILIPS HWY    #100    JACKSONVILLE    FL    32256

CNL STONE, LTD.—MIAMI

   6700 NW 77 COURT       MIAMI    FL    33166

CNL STONE, LTD.—ORLANDO

   133 ATLANTIC DRIVE       MAITLAND    FL    32751

CNL STONE-BOSTON, INC.

   255 REVERE STREET       CANTON    MA    2021

DAYS INN OCEANSIDE

   4299 COLLINS AVENUE       MIAMI BEACH    FL    33140

DAYS INN SOUTH BEACH

   100 21 STREET       MIAMI BEACH    FL    33139

ELITE GUARD & PATROL SERVICES

   17070 COLLINS AVENUE    SUITE #256    SUNNY ISLES BEACH    FL    33160

FOUR POINTS BY SHERATON MIAMI

   4343 COLLINS AVENUE       MIAMI BEACH    FL    33140

FRANKY'S DELI WAREHOUSE, INC.

   2596 WEST 84TH STREET       HIALEAH GARDENS    FL    33016

GIOVANNI & SONS ARTISTIC DESIGN, INC.

   8655 NW 56TH STREET       DORAL    FL    33166

HOLIDAY INN MIAMI BEACH

   4333 COLLINS AVENUE       MIAMI BEACH    FL    33140

MICHAEL & LILY'S FLOWER TRANSPORT, INC.

   16607 SAPPHIRE MANOR       WESTON    FL    33331

RICHARD A. CAPPIELLO, M.D., P.A.

   8188 JOG ROAD    SUITE 102    BOYNTON BEACH    FL    33472

UNION POSITIVA, INC.

   1901 S.W. 1 STREET    SUITE 300    MIAMI    FL    33135



--------------------------------------------------------------------------------

EXHIBIT B:

ASSETS AND LIABILITIES

Projected Assets and Liabilities of ClearPoint HRO, LLC at 2/5/08

 

12100-0000    Unbilled AR      170,237.76    13110-0000    Prepaid WC/General   
  153,860.50    19490-0000    Sec Dep related to ACE policy      1,128,270.57   
22110-0000    Fed Witholding       2,496,459.22 22140-0000    FUTA      
70,125.24 22200-0000    State W/H       364,149.47 22300-0000    State Unemp Tax
      410,758.87 22508-0000    Local Tax       23,118.65 24134-0000    WC
premium payable - ACE       303,248.51 24141-0000    Accrued work comp - XL
Policy       337,908.57         1,452,368.83    4,005,768.53 Allied    AIG
Claims Dividend - Year 1       34,650.82 Allied    AIG Claims Dividend - Year 2
     1,505,720.17    Allied    AIG Claims Dividend - Year 3      2,880,172.15   
        5,838,261.15    4,040,419.35    Net Asset Value    $ 1,797,841.80   